 

Memorandum of Understanding

 

This Memorandum of Understanding (“MOU” or “Agreement”)) is entered into on the
9th day of November 2018 (“Effective Date”) by and between Canbiola, Inc.
(“CANB”), a Florida Corporation located at 960 S. Broadway, Suite 120,
Hicksville, NY 11801, and TZ Wholesale LLC (“TZ”), d.b.a. Pure Wholesale,
located at 1538 Middleneck Road, Port Washington, NY 11050 or collectively
referred to as the Parties (“Parties”).

 

RECITALS

 

  1- CANB is one of the leading providers of proprietary non-psychoactive
cannabinoid extracted from the hemp plant (“CBD” or “Products”) and a
proprietary therapy using Transcutaneous Electrical Nerve Stimulation (“TENS”)
and Electrode Pads to relieve and reduce muscle and joint pain.         2- TZ is
a wholesale distributor of various goods and products to both sub-distributors
and retailers (“Customers”) worldwide.         3- TZ has indicated interest in
the sale and placement of Products into their Customers locations providing
certain branding and pricing parameters can be met.         4- CANB is a
publicly traded (OTCQB:CANB) and supplier of Products for sale into medical,
retail, and online consumers.         5- CANB maintains a corporate office and
shipping facility in Hicksville, NY.         6- CANB is desirous of expanding
its industry relationships to the TZ Customers.         7- The Parties represent
that they have sufficient resources to allow for expansion and growth into
additional related markets and the TZ Customer base.         8- CANB has
provided sufficient Product samples to allow TZ to make an informed decision as
to the purchase and subsequent sale of the Products.         9- TZ confirms that
all deliveries shall be made to their warehouse location at 4756 Glen Woods
Street, Littleneck, NY 11362 with shipping charges the responsibility of TZ.    
    10- This Agreement and subsequent manufacturing and distribution of Product
by TZ is on a non-exclusive basis subject to the additional terms of this
agreement including section B. b.



_______

Initial  



 

 

 

 

NOW THEREFORE the Parties agree as follows:

 

  A- Upon of signing of this agreement:

 

    a. CANB will provide and confirm:

 

    i. A final cost FOB factory of products per below:

 

    1. Pure Ultra Hemp Oil Drops 250 mg 1 oz (30ml) $10.95     2. Pure Ultra
Hemp Oil Drops 500 mg 1 oz (30ml) $16.99     3. Pure Ultra Hemp Oil Drops
1,000mg 1 oz (30ml) $26.89     4. Pure Ultra Hemp Oil Drops 1,500mg 1 oz (30ml)
$31.99     5. Cryo-Gel 125mg 3 oz (90ml) $15.00     6. Cryo-Gel 300mg 3 oz
(90ml) $30.00     7. Muscle & Joint Hemp Salve 100mg .5 oz (15ml) $12.50     8.
Muscle & Joint Hemp Salve 200mg .5 oz (15ml) $20.00     9. Pet Pure Hemp Drops-
Price TBD     10. TENS unit and CBD Patched TBD

 

    ii. Prices are subject to change with 30 days written notice.            
iii. A $10,000 credit at wholesale cost per above. on the first order of
Product.

 

  b. TZ will provide:

 

    i. Camera ready art and materials to CANB to allow the production of labels
for products.

 

    1. Both the design and printing of the labels shall be at TZ’s sole expense
as we discussed, and the price will be passed through at CANB actual cost.

 

    a. For clarity, EACH plate/ dye/ and set-up charges directly form the
printer is approximately $400 per SKU.  Once TZ pays for these plates, they are
the property of TZ.     b. Each SKU label run at the anticipated quantities is
approximately $.17 per label at 2,500 labels or approximately $400. TZ is free
to have labels produced at any printer provided the labels fit the CANB labeling
machines and meet with label compliance requirements.

 

    2. CANB shall apply the labels to all Products at no additional cost.      
      3. TZ has the option to use additional private labels for the Products but
any and all labels shall comply with the CANB design and regulatory requirements
prior to printing and use and shall be at TZ’s sole expense.



_______

Initial  

 

 

 

 

    ii. An initial order over ten thousand dollars ($10,000) for delivery to
TZ’s warehouse location at the first Product availability opportunity.          
  iii. Identifying the initial products for the launch.

 

  B- General Terms and Conditions.

 

    a. All marketing materials, brochures, posters, sell sheets, window
displays, door stickers tri-fold pamphlets, educational materials, ”swag” such
as shirts etc. (“Marketing Materials”) shall be approved by both parties for
quality, quantity and cost and, once approved the actual cost shall be split
50/50.  CANB may pay for its 50% portion of the actual cost of the Marketing
Materials in Product shipped to TZ.                b. Shipment terms are 10
business days date of order received from TZ.             c. Sale terms are NET
10 days. Subsequent orders will not be shipped unless account is current.  Late
fees per the CANB policy will be enforced.             d. The Parties agree to
non-circumvention and no-raid provisions for the term of this agreement whereas
CANB agrees not to directly sell Products to any TZ Customers and TZ agrees not
to contact any of the CANB suppliers or vendors used in production and
procurement of the Products.             e. Should TZ discontinue use or stop
shipment of any single Product for 3 months or longer, the Product in inventory
shall be shipped to and paid for by TZ under the usual terms of sale.          
  f. Minimum order requirements for each manufacturing run and delivery shall be
$5,000.             g. The term of this agreement shall be for 5 years from
Effective Date.

 

  C- This MOU shall be binding upon the Parties and may be replaced with a
definitive agreement signed by the Parties.            D- This MOU shall
supersede all agreements, both oral and written, between the Parties.         E-
Whenever TZ places any product in 50 of their customer’s stores, CANB shall
issue TZ or its principles two million (2,000,000) shares of common stock of the
Corporation, said stock shall be issued under the SEC ’34 act as Rule 144
Restricted Shares of stock.  



_______

Initial  

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

  A. TZ will hold CANB, including all employees, officers, and employees
harmless for any delay in shipping or availability of Products potentially
causing any business interruption.         B- Each Party represents that they
have been represented by counsel, have the authority to execute this MOU and
that it is understood it is binding in every respect.         C- The Parties
will or have executed a Non-Disclosure and Non-Circumvention Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of
Understanding to be binding and effective as of the day and your first written
above.

 

********Signature page follows********



_______

Initial  

 

 

 

 

****Signature Page to Memorandum of Understanding TZ Wholesale LLC / CANB****

 

Canbiola, Inc.         By:     Marco Alfonsi, CEO         TZ Wholesale LLC      
  By:       Ken Tawfik, Principal and Managing Member  



_______

Initial  

 

 

 

 

 



 